MINUTE ENTRY
NORTH, M.J.
SEPTEMBER 3, 2019

Case 2:19-cr-00183-JTM-JVM Document 27 Filed 09/03/19 Page 1 of 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL

VERSUS NO. 19-183

SONOVAH JUDITH HILLMAN SECTION H
CRIMINAL ARRAIGNMENT

 

APPEARANCES: X DEFENDANT
X COUNSEL FOR DEFENDANT FPD-MAURA DOHERTY
X_ ASSISTANT U.S. ATTORNEY JORDAN GINSBERG ~ Qa Mlatoti for
__INTERPRETER SWORN

(TIME: M to M)
X / READING OF THE INDICTMENT: READ WAIVEXSTRMARIZED
‘X/ DEFENDANT ADVISED OF THE MAXIMUM PENALT"
“X/ DEFENDANT PLEADS NOT GUILTY TO ALL COUNTS
"X/ SPECIAL PLEADINGS SHALL BE FILED NO LATER THAN SEVEN DAYS PRIOR TO

THE FINAL PRETRIAL CONFERENCE UNLESS OTHERWISE ORDERED BY THE
DISTRICT JUDGE.

 

 

 

_/ DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
X/ DEFENDANT RELEASED ON ORIGINAL BOND

_/ BAIL SET AT

 

_/ DEFENDANT RELEASED ON NEW BOND

_/ OTHER:

 

NOTICE: X/PRE-TRIAL CONFERENCE: OCTOBER 16, 2019 AT 3:30 PM
BEFORE UNITED STATES DISTRICT JUDGE JANE TRICHE MILAZZO

_X/ TRIAL: NOVEMBER 4, 2019 AT 8:30 AM

   

BEFORE UNITED STATES DISTRICT JUDGE JANE TRICHE MILA

 

MJSTAR: 00: 93

 

 

 
